                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

AARON P. STULL,                                )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )             Case No. 3:17-cv-1200-DRH-RJD
                                                )
DR. M. SIDDIQUI, et al.,                        )
                                                )
       Defendants.                              )

                                             ORDER

DALY, Magistrate Judge:

       Plaintiff Aaron P. Stull, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983 alleging his constitutional rights were

violated while he was incarcerated at Menard Correctional Center (“Menard”). In particular,

Plaintiff alleges he was provided inadequate treatment for his diabetes. Plaintiff is proceeding in

this case on one count of deliberate indifference against Defendants Dr. Siddiqui, Dr. Coe, Nurse

Moldenhauer, and Nurse Hawkins for denying Plaintiff adequate medical treatment for his diabetes

in 2017, resulting in elevated blood glucose levels, vision loss, nerve damage, and pain.

       This matter is now before the Court on Plaintiff’s Motion for Leave to File Plaintiff’s

Amended Complaint (Doc. 45). In his motion, Plaintiff asks that he be granted leave to add

Wexford Health Sources, Inc. as a defendant in this action under both a theory of respondeat

superior and a Monell policy and practice claim. Plaintiff also seeks to add Warden Lashbrook

as a defendant in her official capacity only to carry out any injunctive relief that he is seeking to

add to his lawsuit. As required by Local Rule, Plaintiff submitted a proposed amended pleading

for review. Defendants object to Plaintiff’s motion on the basis of timeliness and prejudice.

                                            Page 1 of 5
         Federal Rule of Civil Procedure 15(a) provides that a party may amend a pleading and that

leave to amend should be freely given "when justice so requires." The Seventh Circuit maintains

a liberal attitude toward the amendment of pleadings "so that cases may be decided on the merits

and not on the basis of technicalities." Stern v. U.S. Gypsum, Inc., 547 F.2d 1329, 1334 (7th Cir.

1977). The Circuit recognizes that "the complaint merely serves to put the defendant on notice

and is to be freely amended or constructively amended as the case develops, as long as amendments

do not unfairly surprise or prejudice the defendant." Toth v. USX Corp., 883 F.2d 1297, 1298 (7th

Cir. 1989); see also Winger v. Winger, 82 F.3d 140, 144 (7th Cir. 1996) (quoting Duckworth v.

Franzen, 780 F.2d 645, 649 (7th Cir. 1985)) ("The Federal Rules of Civil Procedure create [a

system] in which the complaint does not fix the plaintiff's rights but may be amended at any time

to conform to the evidence."). A court may also deny a party leave to amend if there is undue

delay, dilatory motive or futility. Guise v. BMW Mortgage, LLC, 377 F.3d 795, 801 (7th Cir.

2004).

         At the outset, the Court finds that Plaintiff’s motion to amend was not unduly delayed and

will not unfairly prejudice defendants. Although the Scheduling and Discovery Order set the

deadline for Plaintiff to move to amend his complaint for August 3, 2018, Plaintiff moved for an

extension of this deadline on August 6, 2018. Further, the Court finds that the instant motion,

filed on August 31, 2018, was not filed so far beyond the deadline so as to prejudice Defendants,

particularly in light of the fact that discovery in this matter does not close until February 1, 2019

and the presumptive trial month is November 2019. In so finding, the Court now considers

whether Plaintiff’s proposed amendments are futile.

         In support of his claim against Wexford Health Sources, Inc. (“Wexford”), Plaintiff alleges

that Wexford has policies, including, but not limited to sick call procedures, but that Wexford’s
                                           Page 2 of 5
medical staff ignored such policies. Plaintiff also alleges that Wexford has a policy to monitor

grievances, but that such policy was not utilized in this instance. Finally, Plaintiff alleges that

Wexford has structured its provision of healthcare to allow for rotating site directors and staff to

avoid liability on any one person. The allegations here are simply too vague and broad to state a

claim against Wexford. Notably, Plaintiff alleges that Wexford has certain policies in place, but

alleges that providers failed to follow the same. The failure of certain providers to follow

prescribed policies does not support a claim against Wexford. Further, Plaintiff fails to tie any

particular injury to any specific Wexford policy or practice, including the provision of fragmented

care. Accordingly, Plaintiff’s proposed Monell claim against Wexford fails. Also, any attempt

to add Wexford to this litigation under the theory of respondeat superior fails as the Seventh

Circuit has determined that Wexford, as a private corporation, “cannot be vicariously liable if its

employees deprive others of their civil rights.” Beard v. Wexford Health Sources, Inc., 900 F.3d

951, 953 (7th Cir. 2018). Plaintiff, therefore, will not be allowed to amend his complaint to add

Wexford as a defendant.

       Plaintiff also seeks to add Warden Lashbrook in her official capacity to carry out any

injunctive relief. The Court finds that Plaintiff has included a request for injunctive relief in his

proposed amended complaint. The Court will allow Plaintiff to amend his request for relief and,

as a result, it is appropriate to add Warden Lashbrook as a defendant in this case only in her official

capacity.

       For the foregoing reasons, Plaintiff’s Motion for Leave to File Plaintiff’s Amended

Complaint (Doc. 45) is GRANTED IN PART AND DENIED IN PART. The Clerk of Court is

directed to file Plaintiff’s proposed amended complaint as the First Amended Complaint. The

Clerk of Court is further directed to prepare for Defendant Warden Lashbrook: (1) Form 5 (Notice
                                             Page 3 of 5
of a Lawsuit and Request to Waive Service of Summons), and (2) Form 6 (Waiver of Service of

Summons).     The Clerk is DIRECTED to mail these forms, a copy of the First Amended

Complaint, and this Order to Defendant’s place of employment as identified by Plaintiff. If

Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on Defendant, and the Court will require Defendant to pay the full costs of formal service,

to the extent authorized by the Federal Rules of Civil Procedure. Plaintiff shall serve upon

Defendant (or upon defense counsel once an appearance is entered), a copy of every further

pleading or other document submitted for consideration by the Court. Plaintiff shall include with

the original paper to be filed a certificate of service stating the date on which a true and correct

copy of any document was served on Defendant or counsel. Any paper received by a district

judge or magistrate judge that has not been filed with the Clerk or that fails to include a certificate

of service will be disregarded by the Court.

       For clarification, although the entirety of Plaintiff’s proposed amended complaint will be

filed as the First Amended Complaint, he is only proceeding on his original Eighth Amendment

deliberate indifference claim against Defendants Dr. Siddiqui, Dr. Coe, Nurse Moldenhauer, and

Nurse Hawkins. Defendant Lashbrook is only a defendant in her official capacity as the Warden

of Menard. Further, although Plaintiff’s First Amended Complaint will be filed, Defendants

Siddiqui, Coe, Hawkins, and Moldenhauer are not required to file a responsive pleading as the

allegations against them remain unchanged. The motion for summary judgment on the issue of

exhaustion of administrative remedies filed by Siddiqui and Moldenhauer will also remain pending

with the hearing set for October 24, 2018.

IT IS SO ORDERED.
                                             Page 4 of 5
DATED: October 17, 2018


                                   s/ Reona J. Daly
                                   Hon. Reona J. Daly
                                   United States Magistrate Judge




                          Page 5 of 5
